Citation Nr: 9931853	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  96-15 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased initial rating for a generalized 
anxiety disorder, rated as 50 percent disabling effective 
February 26, 1993, and rated as 30 percent disabling 
effective May 1, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his father, and Ms. [redacted]


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to March 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in February 1995 and 
February 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.

In a rating decision dated in February 1999, the veteran's 
rating for generalized anxiety disorder was reduced from 50 
percent to 30 percent, effective May 1, 1999.  The Board 
construes a June 1999 Form 646 as a notice of disagreement 
with this reduction.  This matter is referred to the RO for 
appropriate action, to include issuance of a Statement of the 
Case explicitly addressing the issue of restoration of a 
rating of 50 percent for generalized anxiety disorder.


REMAND

The medical evidence of record is in such conflict that 
rating of the veteran's service-connected generalized anxiety 
disorder is not feasible.  For example, the sole AXIS I 
diagnosis during VA psychiatric examinations in May 1997 and 
May 1998 is marijuana use, active.  The reports appear to 
convey the opinion that the veteran does not have the 
disability for which he is service connected, namely, an Axis 
I generalized anxiety disorder.  By contrast, the veteran was 
diagnosed as having a generalized anxiety disorder at his May 
1996 psychiatric VA examination, and a May 1996 VA 
psychological examination states, "[i]f the lability of the 
veteran's emotions and the high level of his anxiety could be 
controlled with psychotropic medication it is unlikely that 
he would use other mood altering substances."

Reexaminations will be requested whenever VA determines there 
is a need to verify either the continued existence or the 
current severity of a disability.  Generally, reexaminations 
will be required if it is likely that a disability has 
improved, or if evidence indicates there has been a material 
change in a disability or that the current rating may be 
incorrect.  Individuals for whom reexaminations have been 
authorized and scheduled are required to report for such 
reexaminations.  38 C.F.R. § 3.327 (1999).  In the Board's 
view, the present case requires such a reexamination.

The repercussion upon a current rating of service connection 
when change is made of a previously assigned diagnosis or 
etiology must be kept in mind.  The aim should be the 
reconciliation and continuance of the diagnosis or etiology 
upon which service connection for the disability had been 
granted.  The relevant principle enunciated in Sec. 4.125, 
entitled ``Diagnosis of mental disorders,'' should have 
careful attention in this connection.  When any change in 
evaluation is to be made, the rating agency should assure 
itself that there has been an actual change in the 
conditions, for better or worse, and not merely a difference 
in thoroughness of the examination or in use of descriptive 
terms.  This will not, of course, preclude the correction of 
erroneous ratings, nor will it preclude assignment of a 
rating in conformity with Sec. 4.7.  38 C.F.R. § 4.13 (1999).

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims has held 
that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA or private, who 
have evaluated or treated him for 
psychiatric disability since February 
1993.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously obtained and 
associate them with the claims folder.

2.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a 
comprehensive VA psychiatric examination 
by a psychiatrist who has not previously 
treated or examined the veteran, in order 
to determine the manifestations of the 
service-connected generalized anxiety 
disorder.  All necessary tests and 
studies, including appropriate 
psychological studies (if determined to 
be necessary by the psychiatrists), 
should be conducted in order to identify 
and describe the symptomatology 
attributable to the veteran's generalized 
anxiety disorder.  The reports of 
examination should contain a detailed 
account of all manifestations of the 
disability found to be present.  The 
examiner must also comment on the extent 
to which the generalized anxiety disorder 
affects occupational and social 
functioning.  If the examiner determines 
that the veteran's service- connected 
psychiatric disability is not properly 
characterized by the term "generalized 
anxiety disorder," the examiner should 
so state, and should elaborate by 
providing a rationale and the proper 
terminology.  If the examiner does not 
find it feasible to provide the types of 
medical opinions requested in this remand 
because of a conclusion that the veteran 
currently has no psychiatric disability 
related to his period of active service, 
whether characterized as a generalized 
anxiety disorder or otherwise, the 
examiner should explicitly state this 
finding and provide a thorough rationale.  
The examiner is asked to express an 
opinion as to which of the following 
criteria best describe the veteran's 
psychiatric disability picture due solely 
to the veteran's service-connected 
psychiatric disability, currently 
characterized as a generalized anxiety 
disorder:  

(1) Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, and mild 
memory loss; or 

(2) occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty 
in establishing or maintaining 
effective work and social 
relationships; or 

(3) occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); and the 
inability to establish and maintain 
effective relationships; or  

(4) total occupational and social 
impairment, due to such symptoms as:  
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

Similarly, in addition, the examiner 
should determine which one of the 
following sets of criteria (contained in 
regulations effective prior to November 
1996) best describes the veteran's 
disability solely due to the veteran's 
service-connected psychiatric disability, 
currently characterized as generalized 
anxiety disorder:  

(1) definite impairment in the 
ability to establish or maintain 
effective and wholesome 
relationships with people.  The 
psychoneurotic symptoms must result 
in such reduction in initiative, 
flexibility, efficiency and 
reliability levels as to produce 
definite industrial impairment; or 

(2) ability to establish or maintain 
effective or favorable relationships 
with people is considerably 
impaired, and by reason of 
psychoneurotic symptoms the 
reliability, flexibility and 
efficiency levels are so reduced as 
to result in considerable industrial 
impairment; or  

(3) psychoneurotic disability when 
the ability to establish and 
maintain effective or favorable 
relationships with people is 
severely impaired and the 
psychoneurotic symptoms are of such 
severity and persistence that there 
is severe impairment in the ability 
to obtain or retain employment; or  

(4) the attitudes of all contacts 
except the most intimate are so 
adversely affected as to result in 
virtual isolation in the community;  
there are totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral 
processes associated with almost all 
daily activities, such as fantasy, 
confusion, panic and explosions of 
aggressive energy, resulting in 
profound retreat from mature 
behavior;  or the veteran is 
demonstrably unable to obtain or 
retain employment.

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  

The claims folder with a copy of this 
remand must be made available to the 
physician for review in conjunction with 
the examination.  Prior to the 
examination, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examination in order that he may make an 
informed decision regarding his 
participation in said examination.

3.  Following completion of the requested 
actions, the RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the reports 
do not include sufficient data or 
adequate responses to the specific 
questions posed, the reports must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

4.  Then, the RO should undertake any 
other indicated development, and 
readjudicate the issue of entitlement to 
an increased rating for generalized 
anxiety disorder. 

In readjudication of the case, the RO 
should consider the following:  When a 
change occurs in an applicable statute or 
regulation (such as the rating schedule 
for mental disorders) after a claim has 
been filed but before a final decision 
has been rendered, the U.S. Court of 
Appeals for Veterans Claims (Court) has 
held that VA must apply the version of 
the statute or regulation which is most 
favorable to the claimant, unless 
Congress has expressly provided otherwise 
or has authorized VA to provide otherwise 
and VA has done so.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  However, in 
Rhodan v. West, 12 Vet. App. 55 (1998), 
the Court noted that, where compensation 
is awarded or increased "pursuant to any 
Act or administrative issue, the 
effective date of such an award or 
increase...shall not be earlier than the 
effective date of the Act or 
administrative issue."  Thus, in most 
cases, revised rating criteria should not 
be applied prior to the effective date of 
the revised criteria, but the old 
criteria should be applied forward during 
the pendency of an appeal if they are 
more favorable than the new criteria.  
Finally, the Court has held that an 
appeal from an initial rating is a 
separate and distinct claim from a claim 
for an increased rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  When 
assigning an initial rating, the rule 
from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), that the present level of 
disability is of primary importance, is 
not applicable.  Id. at 8.  Therefore, at 
the time of an initial rating, separate 
ratings can be assigned for separate 
periods of time based on facts found, a 
practice known as staged ratings.  Id. at 
9.

If the benefits sought on appeal are denied, then the 
appellant and his representative should be provided a 
supplemental statement of the case which reflects RO 
consideration of all issues in appellate status and all 
additional evidence, and the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals





